                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

CECELIA ROBERTS WEBB, et al.,              )
                                           )
           Plaintiffs,                     )
                                           )
      v.                                   )         Case No. 4:16 CV 1703 CDP
                                           )
THE CITY OF MAPLEWOOD,                     )
MISSOURI,                                  )
                                           )
           Defendant.                      )

                          MEMORANDUM AND ORDER

      Counsel seek to withdraw their representation of plaintiffs Robert Eutz and

Krystal Banks, citing Eutz’s and Banks’ failure to respond to counsel’s numerous

attempts to communicate with them over several months. I will order these

plaintiffs to show cause why I should not grant counsel’s request to withdraw. I

will also order these plaintiffs to provide the Court with their current address. In

the event counsel is granted leave to withdraw, plaintiffs Eutz and Banks will

continue in this action pro se and their addresses will be entered on the public

docket. These plaintiffs are cautioned, however, that failure to timely comply with

this Order may result in the dismissal of their claims without prejudice for failure

to prosecute.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiffs Robert Eutz and Krystal Banks
shall show cause – in writing and no later than February 6, 2019 – why counsel’s

Motions to Withdraw as Counsel of Record Without Substitution should not be

granted. Plaintiffs Eutz and Banks shall each include their current address in their

respective response.

      IT IS FURTHER ORDERED that plaintiffs’ counsel shall mail this

Memorandum and Order to plaintiffs Robert Eutz and Krystal Banks at their last

known address(es) and certify to the Court that they have mailed the Order.

      Plaintiffs Robert Eutz and Krystal Banks are cautioned that failure to

timely comply with this Order may result in the dismissal of their claims

without prejudice for failure to prosecute.




                                          _________________________________
                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE

Dated this 24th day of January, 2019.




                                        -2-
